Case 20-13446-elf      Doc 59    Filed 08/25/21 Entered 08/25/21 14:53:16            Desc Main
                                 Document     Page 1 of 11


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                            : Bankruptcy No. 20-13446-elf
  Brenda G Martin                                   : Chapter 13
                        Debtor                      :
                                                    :
  Bridgecrest Credit Company, LLC                   :
                       Movant                       :
                                                    :
                 vs.                                :
                                                    :
  Brenda G Martin and William F Epp (Non-           :
  filing Co-Debtor)
                        Debtor/Respondent           :
                and                                 :
  William C. Miller, Esquire                        :
                        Trustee/Respondent          :

    MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY
                    UNDER 11 U.S.C. § 362 AND §1301

         Movant, by its Attorneys, Hladik, Onorato & Federman, LLP, hereby requests a
  Termination of the Automatic Stay and leave to proceed with its State Court rights provided
  under the terms of the Contract and Security Agreement.

         1.      Movant is Bridgecrest Credit Company, LLC (“Movant”).

          2.    Debtor, Brenda G Martin (“Debtor”) filed a Voluntary Petition under Chapter
  13 of the Bankruptcy Code on August 23, 2020.

         3.      William C. Miller, Esquire is the Trustee appointed by the Court.

          4.     Debtor and William F Epp (Non-filing Co-Debtor) purchased a 2011 GMC
  Sierra 1500, Vin #1GTN1TEX0BZ282021 (the “Vehicle”), pursuant to a Simple Interest
  Retail Installment Contract, dated January 28, 2017, in the original principal amount of
  $22,848.03 (the “Contract”), a copy of which is attached hereto as Exhibit “A”.

          5.      Movant is the holder of a security interest in the aforesaid Vehicle, which
  interest has been perfected through notation on the Pennsylvania Certificate of Title. A true
  and correct copy of the Title is attached hereto as Exhibit “B”.

          6.       Movant has not received the bi-weekly post-petition payments from
  September 05, 2020 through August 21, 2021 in the amount of $224.59 each, as well as
  attorney fees and costs in the amount of $638.00, and late fees in the amount of $20.00, for a
  total post-petition arrearage of $6,497.34.
Case 20-13446-elf     Doc 59    Filed 08/25/21 Entered 08/25/21 14:53:16              Desc Main
                                Document     Page 2 of 11




         7.     The approximate value of the Vehicle as per the NADA Official Used Car
  Guide is $13,200.00 (Clean retail value).

          8.     The approximate total amount necessary to pay off the Vehicle, as of July 13,
  2021, is $13,494.99.

        9.     Movant has cause to have the Automatic stay terminated in order to permit
  Movant to complete the sale of the Vehicle.



  WHEREFORE, Movant respectfully requests that this Court enter an Order:

         a.     Modifying the Automatic Stay and Co-Debtor Stay under 11 U.S.C. § 362
                and §1301 of the Bankruptcy Code with respect to the Vehicle as to permit
                Movant to sell the Vehicle

         b.     Granting any other relief that this Court deems equitable and just.


                                                  Respectfully Submitted,

  Date: 08/25/2021                                /s / Bradley J. Osborne, Esquire
                                                  Bradley J. Osborne, Esquire
                                                  Hladik, Onorato & Federman, LLP
                                                  Attorney I.D. # 312169
                                                  298 Wissahickon Avenue
                                                  North Wales, PA 19454
                                                  Phone 215-855-9521
                                                  Email: bosborne@hoflawgroup.com
Case 20-13446-elf        Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16         Desc Main
                                  Document     Page 3 of 11



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                          : Bankruptcy No. 20-13446-elf
Brenda G Martin                                 : Chapter 13
                     Debtor                     :
                                                :
Bridgecrest Credit Company, LLC                 :
                     Movant                     :
                                                :
              vs.                               :
                                                :
Brenda G Martin and William F Epp (Non-         :
filing Co-Debtor)
                      Debtor/Respondent         :
              and                               :
William C. Miller, Esquire                      :
                      Trustee/Respondent        :

                        CERTIFICATION OF SERVICE OF MOTION,
                        RESPONSE DEADLINE AND HEARING DATE

             I, Bradley Osborne, attorney for Movant, Bridgecrest Credit Company, LLC, hereby
certify that I served a true and correct copy of the Motion for Relief from Automatic Stay and
Notice of Motion, Response Deadline and Hearing Date, by United States Mail, first class,
postage prepaid, or Electronic Mail on 08/25/2021 upon the following:

Brad J Sadek, Esquire                      Brenda G Martin
Via ECF                                    William F Epp
Attorney for Debtor                        1405 Pennsylvania Avenue
                                           Croydon, PA 19021
William C. Miller, Esquire                 Via First Class Mail
Via ECF                                    Debtor and Non-filing Co-Debtor
Trustee


                                               Respectfully Submitted,

Date: 08/25/2021                               /s / Bradley J. Osborne, Esquire
                                               Bradley J. Osborne, Esquire
                                               Hladik, Onorato & Federman, LLP
                                               Attorney I.D. # 312169
                                               298 Wissahickon Avenue
                                               North Wales, PA 19454
                                               Phone 215-855-9521
                                               Email: bosborne@hoflawgroup.com
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 4 of 11




                              EXHIBIT A
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 5 of 11
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 6 of 11
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 7 of 11
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 8 of 11
Case 20-13446-elf   Doc 59   Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document     Page 9 of 11
Case 20-13446-elf   Doc 59    Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document      Page 10 of 11




                               EXHIBIT B
Case 20-13446-elf   Doc 59    Filed 08/25/21 Entered 08/25/21 14:53:16   Desc Main
                             Document      Page 11 of 11
